Citation Nr: 1737504	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1966 to August 1969.  He served in Vietnam, and his awards and decorations include the National Defense Service Medal and Vietnam Campaign Medal with Device 60.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has considered whether, consistent with the Veteran's statements, his treatment records, and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim for service connection for PTSD should be expanded to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, in this case, the Veteran is already service-connected for major depressive disorder, and he specifically requested service connection for PTSD.  See February 2016 VA Form 9, Appeal to Board of Appeals.  Accordingly, the scope of the appeal is limited to service connection for PTSD.

In February 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  The Veteran raised the issue of entitlement to an increased rating for the service-connected major depressive disorder.  This matter, however, is not currently before the Board.  To the extent that the Veteran seeks an increased disability rating, the Veteran and his representative are advised that a claim for benefits must be submitted for his major depressive disorder.  38 C.F.R. §§ 3.1(p), 3.155, 3.156, 3.160 (2016).  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Prior to the initial adjudication of the claim in March 2012, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Also, the Veteran was afforded VA psychiatric examinations in April 2010, January 2012, and August 2015, which are fully adequate.  Hence, the duties to notify and to assist have been met.

Law and Analysis

The Veteran contends that he has been diagnosed with PTSD and is entitled to service connection for PTSD.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f). 

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of PTSD.  Specifically, the Veteran's October 1966 induction and August 1969 separation examinations indicated that the Veteran had normal psychiatric health.  

Since January 2010, post-service mental health treatment records have shown a diagnosis for PTSD. 

Additionally, the Veteran submitted private medical opinions in support of his PTSD diagnosis.  The readjustment counselor detailed the Veteran has suffered from chronic and severe depression, chronic and severe anxiety, regular nightmares and flashbacks, intrusive thoughts, and he developed a severe stutter and speech impediment after serving in Vietnam.  The counselor stated that the Veteran has problems with isolating himself from others, angry outbursts, paranoia, difficulty with trust, hypervigilance, hyperarousal, and emotional numbing and detachment.  The counselor evaluated the Veteran using the Mississippi Scale and determined that the Veteran has severe PTSD.

In April 2010, the Veteran was afforded a VA psychiatric examination and a subsequent addendum opinion in January 2012.  The April 2010 examiner diagnosed the Veteran with major depressive disorder.  The examiner stated that although the Veteran reported PTSD symptomology, PTSD testing was invalid due to an atypical response pattern.  Instead, the test results indicated significant depressive symptomology.  The examiner stated that depression and PTSD symptomology were often associated with each other and it would require mere speculation to determine the confounding effects of each on the other.

The January 2012 VA examiner opined that there was no objective evidence to support a diagnosis of PTSD according to the DSM-IV diagnostic criteria.  In support of this conclusion, the examiner stated that the April 2010 medical opinion was based on objective testing data with a well-documented validity scale, such as the Trauma Symptom Inventory.  The examiner observed that the private medical opinion and buddy lay statements were subjective in nature.  The examiner noted that the Mississippi Scale, while often used in treatment settings, did not offer validity scales to support subjective report of symptoms; therefore, it was not recognized as an acceptably used assessment tool for PTSD in forensic settings.  

In August 2015, the Veteran was provided an additional VA PTSD evaluation.  The examiner stated that the Veteran did not meet the DSM-V diagnostic criteria for the diagnosis of PTSD based on objective test results and diagnostic clinical interview from the examination.  The examiner stated that the Veteran had a history of diagnosis with and treatment for symptoms of depression with anxiousness (since January of 2010).  The Veteran reported only minimal symptoms typically associated with PTSD (primarily nightmares) which were not sufficient to meet the full criteria for the clinical diagnosis of PTSD according to DSM-V diagnostic criteria.  The examiner explained that the Veteran's initial diagnoses of major depression and PTSD, as documented in January 2010 VA mental health treatment records, were based solely on the Veteran's subjective report of symptoms and no collection of objective evidence/testing data to substantiate these initial diagnoses as appropriate clinical diagnoses according to DSM-V diagnostic criteria.  The examiner stated that while the Veteran had a history of a PTSD diagnosis for treatment purposes (which has a lower threshold for diagnostic criteria), the Veteran did not meet the clinical diagnosis of PTSD in the forensic setting (which has a higher diagnostic threshold) based on objective testing data for this and prior VA mental health examinations.  The examiner confirmed that the Veteran has a diagnosis for major depressive disorder.  

However, at his January 2017 videoconference hearing, the Veteran further contended that he has a diagnosis for PTSD according to the DSM-V diagnostic criteria.  In support of this contention, the Veteran submitted an additional private medical opinion dated October 24, 2016.  Similar to prior medical opinions submitted in 2010, the counselor described symptomatology for the Veteran's PTSD and referred to the Veteran's prior score using the Mississippi Scale.  Additionally, the counselor opined that the Veteran's cluster of mental health problems was severe and that the Veteran should be compensated for a higher rating for his service-connected major depression.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Here, the Board finds that, upon review of the evidence, the symptomatology described by the Veteran and the private counselor and records for treatment are findings or symptoms and are not productive of a diagnosis in and of itself of PTSD according to the DSM diagnostic criteria for which VA compensation benefits are payable.  

To the extent that the Veteran contends in his January 2017 hearing testimony that he has PTSD, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, the Veteran is not competent to provide an opinion as to whether he currently meets the DSM diagnostic criteria for PSTD, as this particular inquiry is within the province of trained medical professionals.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a layperson.  See Andrea v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Ultimately, the Board finds that the VA examiners opinions are significantly probative here, as the examiners reviewed the evidence of record and relied on their own training, knowledge, and expertise as a medical professionals in rendering their opinions.  In essence, they explained that while the Veteran had a history of a PTSD diagnosis for treatment purposes, the Veteran did not meet the clinical diagnosis of PTSD in the forensic setting based on objective testing data.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

As a final matter, the Board notes that in Mittleider v. West, 11 Vet.App. 181, 182   (1998), the U.S. Court of Appeals for Veterans Claims held that, "'when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102  (2010), which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.'" 11 Vet.App. at 182 (quoting 61 Fed.Reg. 52,698  (Oct. 8, 1996)). Although the propriety of the Veteran's present level of disability is not before the Board at this time, the Board notes that, pursuant to Mittleider, the Veteran's mental disorder symptomatology must be attributed to his service-connected major depressive disorder unless it is clearly attributable to a non-service-connected disability.  See, e.g., Apr. 2010 VA examination report (noting "that depression and PTSD symptomology are often associated with each other and it would require mere speculation to determine the confounding effects of each on the other")


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


